Per Curiam.

Heretofore, on November 19, 1972, we denied petitioner’s application for approval as a legal assistance corporation pursuant to section 495 of the Judiciary Law on the ground that it was neither benevolent nor charitable in purpose and that there was no demonstrated need for its existence (40 AD 2d 787). The Court of Appeals has reversed (33 NY 2d 609 [July 3, 1973]) in an opinion Per Curiam, with the separate concurrence of two Judges and the dissent of another. The majority has remitted “ for reconsideration of the application,” and, in doing so, has reassured us, in disagreement with the separate concurring opinion, that we may exercise discretion in considering such an application. Having been instructed that the determination in which we exercised that discretion was ‘ ‘ unsupportable, ’ ’ we now grant the application, but we now *354exercise discretion to strike from the order presented a paragraph not concerned with the practice of law and which does not, in onr view, fall within section 495 of the Judiciary Law as descriptive of powers which we should authorize legal assistance corporations to exercise. We do not deem it appropriate to lend our approval to paragraph (g): “to promote legal education among homosexuals by recruiting and encouraging potential law students who are homosexuals and by providing assistance to such students after admission to law school ”.
In making this disposition, we repeat the observation made in our November, 1972 decision: “ Perhaps the Legislature should speak again with clarity as to what the words ‘ benevolent or charitable purposes ’ mean as they are used in section 495. We invite such a clarification.” Clarification seems to be needed now more than ever. Indeed, the whole subject of legal representation by associations, organizations and corporations requires careful and analytical re-examination by our Legislature in the light of the many developments and new thinking in this area, including studies of bar associations and others, court decisions and statutory changes which have occurred during the two thirds of a century which has elapsed since section 495 of the Judiciary Law was enacted in 1909, as section 280 of the then Penal Law, in substantially its present form.
Application granted; order filed.
Markewich, J. P., Nunez, Kupferman, Murphy and Lane, JJ., concur.
Application for approval as a legal assistance corporation granted.